Exhibit 10.2
 
 




[financialwestgroupimage.jpg]
4510 E. Thousand Oaks Blvd
Westlake Village, CA 91362




August 7, 2015




Globalstar, Inc.
300 Holiday Square Boulevard
Covington, Louisiana 70433


Re:
Engagement of Financial West Group

as Placement Agent for Globalstar, Inc.


Ladies/Gentlemen:


This letter (this "Engagement Letter") will confirm our agreement with
Globalstar, Inc. (the “Company”) with respect to the engagement of Financial
West Group, member FINRA/SIPC (“FWG”) as placement agent for the Company in
connection with the placement of the Company's common stock to Terrapin
Opportunity, L.P. (collectively with its affiliated funds, the "Investor"), as
more fully described herein. FWG hereby agrees, on a best efforts basis and
subject to the satisfactory completion of its continuing due diligence, to place
up to Seventy-Five Million Dollars ($75,000,000) of the Company's authorized but
unissued voting common stock (the "Common Stock" or "Common Shares") with the
Investor, as more particularly set forth below and subject to the terms and
conditions of this Engagement Letter.


The Common Stock will be offered and sold on such terms as the Company and the
Investor may agree upon pursuant to that certain Purchase Agreement, dated
August 7, 2015, by and between the Company and the Investor (the “Purchase
Agreement”) and the offering and sale of such Common Stock shall be registered
under the Securities Act of 1933, as amended, pursuant to a registration
statement on Form S-3 (File No. 333-205968) filed with the Securities and
Exchange Commission and deemed effective on July 31, 2015 (as amended or
supplemented including through incorporation by reference, the "Registration
Statement"). FWG will use no offering materials other than the Company's
publicly filed reports and the Registration Statement, including the prospectus
contained therein or any prospectus supplement thereto, or any amendment or
supplement to the Registration Statement or the prospectus contained therein, as
the Company will have approved prior to their use. The parties hereto agree that
the Common Shares will be offered and sold by the Company in compliance with all
applicable federal and state securities laws and regulations. The placement of
the Common Stock by FWG to the Investor as contemplated hereby may be referred
to herein as the "Offering".



 

--------------------------------------------------------------------------------

Globalstar, Inc.                        Page 2    





The term of FWG's engagement (the "Engagement Period") as placement agent for
the offer and sale of the Common Stock to the Investor will commence on the date
of actual receipt by FWG of an executed copy of this Engagement Letter from the
Company and, unless extended pursuant to the further written agreement of the
parties, will expire upon the earliest of (i) September 1, 2017, (ii) the date
that all the shares of Common Stock under the Registration Statement have been
issued and sold, (iii) the date that the Investor has purchased an aggregate of
$75,000,000 of shares of Common Stock, or that number of shares which is one
share less than twenty percent (20.0%) of the total issued and outstanding
shares of Common Stock (or such greater number of Common Shares permitted under
the Purchase Agreement) as of the effective date of the Purchase Agreement,
whichever occurs first, pursuant to the Purchase Agreement, (iv) the date that
the Offering or the Purchase Agreement is terminated by the Company or the
Investor or (v) if the Company so elects, the date that FWG breaches any
representation or covenant in this Engagement Letter. To the extent the Company
so requests, FWG will assist with each settlement of the purchase of the Common
Stock pursuant to the Offering (each, a “Closing”). There may be multiple
Closings of the Offering during the Engagement Period.


This Engagement Letter is for the confidential use of the Company and FWG only,
and may not be disclosed by the Company or by FWG (in whole or in part) for any
reason to any person other than their respective Board of Directors, executive
management or other employees with a need to know, or its attorneys,
accountants, investment banks, financial advisors, the Investor or other persons
or entities that have a reasonable business reason to review this Engagement
Letter, and then only on a confidential basis in connection with the proposed
Offering, except where disclosure is required by applicable law, stock exchange
or Nasdaq rule or regulation, or is previously agreed to in writing by the
Company and FWG. The parties hereto acknowledge and agree that, notwithstanding
the preceding sentence, (i) the arrangement contemplated hereby will be
disclosed by the Company in the Registration Statement and this Engagement
Letter may be filed with the SEC and (ii) the arrangement contemplated hereby
may also be disclosed by the Company in its reports filed pursuant to the
Securities Exchange Act of 1934, as amended. The terms of this Engagement Letter
will be governed by and interpreted in accordance with the laws of the State of
California, and any disputes arising hereunder shall be exclusively and finally
settled by an arbitration administered by the American Arbitration Association
in accordance with its Commercial Arbitration Rules in Los Angeles, California.
The arbitration shall be conducted by a single arbitrator mutually agreed upon
by the parties. The determination, finding, judgment, and/or award made by the
arbitrator shall be made in writing, shall state the basis for such
determination, shall be signed by the arbitrator and shall be final and binding
on all parties, and there shall be no appeal or reexamination thereof, except
for fraud, perjury, evident partiality, or misconduct by an arbitrator
prejudicing the rights of any party and to correct manifest clerical errors. The
arbitrator shall award to the prevailing party, if any, as determined by the
arbitrator, its reasonable attorneys’ fees and costs.


The Company hereby agrees and represents that: (i) it will comply with all
applicable federal and state securities laws and regulations with respect to the
Offering, and (ii) FWG may, at its option and expense (and only after the first
public disclosure or announcement of the Offering by the Company) place
announcements and advertisements or otherwise publicize FWG’s role in
facilitating the Offering (which may include the reproduction of the Company’s
logo), stating that FWG acted as placement agent in connection with such




--------------------------------------------------------------------------------

Globalstar, Inc.                        Page 3    





transaction; provided, however, that FWG shall first submit a copy of any such
announcement or advertisement to the Company for its approval, which approval
shall not be unreasonably withheld.


FWG hereby agrees and represents that: (i) FWG is a broker/dealer licensed by
FINRA in accordance with all applicable laws and regulations in each
jurisdiction in which FWG intends to use its best efforts to place the Offering,
and payment of the placement fee contemplated under this agreement will not
jeopardize the Company's compliance with applicable federal and state securities
laws or regulations; (ii) FWG will not make any representations to the Investor
about the Company other than information included in the Company's public
filings or otherwise conveyed to FWG by the Company in writing; (iii) FWG will
not do any advertising or make any general solicitation on behalf of the Company
in connection with the Offering; (iv) FWG will comply with all applicable
federal and state securities laws and regulations with respect to the Offering;
(v) FWG is not affiliated with the Investor or the Company; and (vi) FWG agrees
to keep confidential any nonpublic material information about the Company
conveyed to FWG by the Company. In further consideration of FWG's placement of
the Common Shares, the Company and FWG agree to be fully bound by all of the
indemnification provisions set forth on Attachment A, a copy of which is
attached hereto and is fully incorporated herein by this reference.








[THIS SPACE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------

Globalstar, Inc.                        Page 4    







The parties acknowledge and agree that nothing contained herein shall modify or
affect the rights or obligations of the Company and the Investor under the
Purchase Agreement. This Engagement Letter and all rights and obligations
hereunder may not be assigned by either party without the prior written consent
of the other party. This Engagement Letter may be executed in counterparts
and/or via facsimile transmission or the exchange of PDF copies.


If the foregoing is acceptable, please sign and return to us a copy of this
Engagement Letter, which will represent the entire agreement between the Company
and FWG with respect to the matters addressed herein and will supersede all
previous oral or written agreements or understandings of any nature whatsoever
between the parties.


We look forward to working with you.


Sincerely,


Financial West Group    Globalstar, Inc.






By:_/s/ Corey White___________            By:_/s/ Timothy E. Taylor______    
Name: Corey White Name: Timothy E. Taylor
Title: CCO     Title: VP, Finance, Business Operations & Strategy     
                
                        




--------------------------------------------------------------------------------

Globalstar, Inc.                        Page 5    







Attachment A to Engagement Letter


Company Indemnification Provisions




Globalstar, Inc. (the "Company") agrees to indemnify and hold harmless Financial
West Group ("FWG"), and any of its directors, officers, employees, consultants
or agents (collectively, the "Indemnitees" and each individually an
"Indemnitee"), to the fullest extent permitted by applicable law, from and
against any and all claims, losses, damages and liabilities, including without
limitation, reasonable legal, accounting and other professional fees and related
costs and disbursements and other reasonable costs, expenses, or disbursements
relating thereto (collectively, the "Liabilities"), directly or indirectly,
based upon or arising out of:


a)
any untrue statement or alleged untrue statement of a material fact contained,
or incorporated by reference, in the Registration Statement of the Company (the
"Registration Statement") relating to the Common Stock being placed by FWG with
the Investor (as defined in the Engagement Letter between FWG and the Company to
which this Attachment A is an integral part (the "Engagement Letter")) in
connection with that certain Purchase Agreement dated August 7, 2015, between
the Company and Terrapin Opportunity, L.P. (the “Purchase Agreement”), including
any preliminary prospectus or prospectus contained therein or any prospectus
supplement thereto, or any amendment or supplement to the Registration
Statement; or



b)
the omission or alleged omission to state in the Registration Statement or any
document incorporated by reference in the Registration Statement, a material
fact required to be stated therein or necessary, in light of the circumstances
under which they were made, to make the statements therein not misleading.



Notwithstanding anything to the contrary contained herein, (a) the foregoing
indemnity shall not apply and the Company shall not be liable to the extent that
a court of competent jurisdiction shall have determined by a final judgment
(with no appeals available) that such Liability resulted directly from any such
acts or failures to act, undertaken or omitted to be taken by any Indemnitee
through its breach of contract, gross negligence, bad faith or willful
misconduct, (b) the foregoing indemnity shall not apply to any Liability to the
extent arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by FWG expressly
for use in the Registration Statement, any preliminary prospectus or the
prospectus contained therein or any prospectus supplement thereto (or any
amendment or supplement thereto), and (c) with respect to the Prospectus (as
defined in the Purchase Agreement), the foregoing indemnity shall not inure to
the benefit of any Indemnitee or any such person from whom the person asserting
any Liability purchased Common Stock, if copies of the Prospectus were timely
delivered to FWG and a copy of the Prospectus (as then amended or supplemented,
including, without limitation, by any Free Writing Prospectus (as defined in the
Purchase Agreement), if the Company shall have furnished any amendments or
supplements thereto) was not sent or given by or on behalf of FWG or any such
person to such person, if required by law so to have been




--------------------------------------------------------------------------------

Globalstar, Inc.                        Page 6    





delivered, at or prior to the written confirmation of the sale of the Common
Stock to such person, and if the Prospectus (as so amended or supplemented)
would have cured the defect giving rise to such Liability.


With respect to a particular Indemnitee, if and to the extent the relevant
Liabilities are determined in a final judgment by court of competent
jurisdiction (not subject to further appeal) to have not been indemnifiable
hereunder, such Indemnitee shall promptly repay all amounts already paid by the
Company to such Indemnitee.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification (i) is due pursuant to the terms
hereof but may not be enforced in such case for a reason other than due to the
Indemnitee’s breach of contract, bad faith, gross negligence or willful
misconduct, or (ii) would be due pursuant to the terms hereof but for the fact
that such indemnification may not be enforced in such case for a reason other
than due to the Indemnitee’s breach of contract, bad faith, gross negligence or
willful misconduct, then in each such case the Company, on the one hand, and the
claiming Indemnitees on the other hand, will contribute to the losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements (collectively, the "Losses") to which such Indemnitees may be
subject. Said contribution will be made in accordance with all relative benefits
received by, and the fault of, the Company on the one hand, and such Indemnitees
on the other hand, in connection with the statements, acts or omissions which
resulted in such Losses, together with the relevant equitable considerations and
will be determined pursuant to the arbitration provisions set forth in the
Engagement Letter. No person found liable for fraudulent misrepresentation will
be entitled to contribution from any person who is not also found liable for
such fraudulent misrepresentation.


The Company’s obligation for indemnification contained herein shall not apply
unless the Indemnitee furnishes to the Company, on request, information
available to the Indemnitee for such defense and the Indemnitee cooperates in
any defense and/or settlement thereof as long as the Company pays all of the
Indemnitee’s reasonable out of pocket expenses and attorneys' fees. The
Indemnitee shall not admit any such claim without prior consent of the Company.


The Indemnitee will give prompt written notice to the Company of any claim for
which it seeks indemnification hereunder, but the omission to so notify the
Company will not relieve the Company from any liability which it may otherwise
have hereunder except to the extent that the Company is damaged or prejudiced by
such omission. The Company shall have the right to assume the defense of any
claim, lawsuit or action for which the Indemnitee seeks indemnification
hereunder, subject to the provisions stated herein. After notice from the
Company to the Indemnitee of its election so to assume the defense thereof, and
so long as the Company performs its obligations pursuant to such election, the
Company will not be liable to the Indemnitee for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense thereof;
provided, that, if any action, suit, proceeding, or investigation commenced
which gives rise to a claim for indemnification and which, in any Indemnitee's
reasonable judgment, gives rise to a conflict of interest between the Company
and the Indemnitees, then the Indemnitees will have the right to retain legal
counsel of their own choice to represent and advise them, and the Company




--------------------------------------------------------------------------------

Globalstar, Inc.                        Page 7    





will pay the reasonable fees, expenses and disbursements of one (1) law firm for
all Indemnitees incurred from time to time in the manner set forth above. Such
law firm will, to the extent consistent with their professional
responsibilities, cooperate with the Company and any counsel designated by the
Company. The Company will not be liable for any settlement of any claim, action,
suit or proceeding effected without its prior written consent; provided,
however, that the Company will be liable for any payment of any award or
settlement of any actual, potential or threatened claim against any Indemnitee
made with the Company’s prior written consent. Neither the Company nor any
affiliate thereof will, without the prior written consent (not to be
unreasonably withheld or delayed) of the Indemnitee seeking indemnification,
settle or compromise any actual, potential or threatened claim for which
indemnification is sought hereunder, or permit a default or consent to the entry
of any judgment in respect thereof, unless such settlement, compromise or
consent includes, as an unconditional term thereof, the giving by the claimant
to the Indemnitees of an unconditional release from all liability in respect of
such claim.


Notwithstanding any provision contained herein to the contrary, the obligations
contained herein for indemnification and contribution shall not apply to any
action, suit or proceeding brought by a party hereto against the other party
hereto. Further, the Company’s obligation for indemnification and contribution
contained herein shall not apply to any action, suit or proceeding brought
against FWG by any governmental, regulatory, or self-regulatory agency or body
based upon an alleged violation of laws, rules or regulations governing
financial advisors and/or broker-dealers.


Neither termination nor completion of the engagement of FWG pursuant to the
Engagement Letter will affect these indemnification provisions, which will
survive any such termination or completion and remain operative and in full
force and effect.




